829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlton Jerome POPE, Petitioner-Appellant,v.Walter M. EDMONDS, Clerk; Leslie T. Jolly, Court Reporter,Respondent-Appellee.
No. 87-6088
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided August 26, 1987.

Carlton Jerome Pope, appellant pro se.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion reveals no merit in this appeal from its order construing plaintiff's 42 U.S.C. Sec. 1983 complaint as a petition for habeas relief and dismissing for lack of exhaustion.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, grant a certificate of probable cause to appeal, and affirm the judgment below on the reasoning of the district court.  Pope v. Edmonds, C/A No. 87-445-AM (E.D.Va., May 7, 1987).


2
AFFIRMED.